UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-2292


RANDOLPH S. KOCH,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY CIRCUIT COURT; MARYLAND COURT OF SPECIAL
APPEALS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01888-JFM)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph S. Koch, Appellant Pro Se. Hugh Scott Curtis, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randolph      S.     Koch     appeals       the    district     court’s

dismissal   of    his   civil        action   and    denial   of   his   motion    to

reconsider.      We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,   we    affirm       the    district      court’s   orders.       Koch   v.

Montgomery Cnty. Cir. Ct., No. 8:11-cv-01888-JFM (D. Md. Aug. 2,

2012; Sept. 21, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this    court    and     argument     would   not   aid    the

decisional process.



                                                                            AFFIRMED




                                          2